Title: From George Washington to David Forman, 21 January 1790
From: Washington, George
To: Forman, David



Sir,
New York January 21st 1790.

Acknowledging the receipt of your letters of the 3rd and 18th instant, I desire to assure you that I have not been inattentive to your communications.
In order that the most prudential steps might be taken on the subject, to which your letters related, they were laid before the Chief-Justice of the United States, who thought that a reference of them to the Executive of this State was the most adviseable measure—and the accompanying letter, from Governor Clinton to you, expresses his opinions of what ought to be done. The Governor thinks that the papers which were transmitted by you, will be necessary in the further prosecution of this matter, and he has therefore retained them.

This mark of your attention to public justice receives my best thanks. I am, Sir, Your most obedient Servant.

G.W.

